Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office action is in response to Applicant's communication filed April 21, 2022 in response to the Office action dated February 16, 2022. 
Claims 1-7 have been amended.  Claims 1-10 are pending in this application.
Allowable Subject Matter
Claims 1-10 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches an apparatus and method for keeping track of data in a ring buffer and flush based on state but fails to teach the combination including the limitations of the claimed invention. Specifically, the claimed feature of “           wherein the processor sets each sector to have one of a plurality of states comprising an empty state, a merging state, a need-flush state and a flushing state, the sector having the empty state indicates that no data is 20stored in the sector, the sector having the merging state indicates that processor is loading other data from the SSD and merging the data stored in the sector with the other data loaded from the SSD, the sector having the need-flush state indicates that the sector whose data is ready for moving into the SSD, and the flushing state indicates that the processing is moving data of the sector into the SSD; and the processor further refers to a state of a specific sector indicted by the write pointer to determine whether to ignore the specific sector to directly write data to a sector after the specific sector.
“………….if the sector indicated by the write pointer does not have the empty state, determining if the write pointer is at the sector having a merging state; if the sector indicated by the write pointer has the merging state, not writing the data into the write buffer until the sector changes to another state; if it is determined that the sector indicated by the write pointer does not have the merge state, determining if any sector, between the write pointer and the flush pointer, has the empty state; if it is determined that a sector between the write pointer and the flush pointer has the empty state, directly writing data into the sector having the empty state.”
The prior art made of record, on the 892 and/or 1449 forms, in the case does not fairly teach or suggest the claimed limitations, nor does it render the claimed invention obvious. Therefore this case is passed to issue.
Applicant’s arguments filed 4/21/22 have been fully considered and are persuasive. As noted supra, the case is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TASNIMA . MATIN
Primary Examiner
Art Unit 2135



/TASNIMA MATIN/Primary Examiner, Art Unit 2135